UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/08 (Unaudited) COMMON STOCKS (99.9%)(a) Shares Value Aerospace and Defense (3.2%) Lockheed Martin Corp. (S) 547,100 Airlines (1.5%) Air France-KLM (France) 178,068 4,948,992 Singapore Airlines, Ltd. (Singapore) 2,106,670 23,212,612 Automotive (3.3%) Nissan Motor Co., Ltd. (Japan) 1,899,800 18,222,391 Suzuki Motor Corp. (Japan) 1,701,500 42,838,155 Banking (9.0%) Allied Irish Banks PLC (Ireland) 780,866 17,404,742 Bank of America Corp. (SEG) 988,000 43,817,800 Bank of Ireland PLC (Ireland) 500,729 7,375,290 Barclays PLC (United Kingdom) 1,192,537 11,250,029 Credit Agricole SA (France) 677,978 20,892,943 DBS Group Holdings, Ltd. (Singapore) 2,183,000 27,355,228 Fortis (Belgium) 200,362 4,512,642 KBC Groupe SA (Belgium) 131,459 16,772,736 Royal Bank of Scotland Group PLC (United Kingdom) 2,035,647 15,561,238 Basic Materials (2.0%) Antofagasta PLC (United Kingdom) 1,891,512 24,842,900 Sumitomo Metal Mining Co., Ltd. (Japan) 709,000 11,914,985 Beverage (0.7%) PepsiCo, Inc. 189,200 Chemicals (0.6%) Terra Industries, Inc. (NON) (S) 224,400 Communications Equipment (3.2%) Nokia OYJ (Finland) 1,572,450 Computers (2.0%) Seagate Technology (Cayman Islands) 1,790,200 Conglomerates (1.2%) Mitsubishi Corp. (Japan) 638,700 16,730,872 Vivendi SA (France) 130,998 5,274,728 Consumer (1.3%) Matsushita Electric Industrial Co., Ltd. (Japan) 1,105,000 Consumer Goods (2.2%) Reckitt Benckiser PLC (United Kingdom) 782,587 Consumer Services (0.6%) Ashtead Group PLC (United Kingdom) 6,646,326 Electronics (1.9%) NVIDIA Corp. (NON) 1,375,600 Energy (2.9%) National-Oilwell Varco, Inc. (NON) (S) 415,900 25,049,657 Petroleum Geo-Services ASA (Norway) 1,270,700 27,419,508 Financial (1.5%) JPMorgan Chase & Co. 111,500 5,301,825 Korea Investment Holdings Co., Ltd. (South Korea) 210,660 11,175,748 Man Group PLC (United Kingdom) 928,908 10,217,419 Food (0.3%) Delhaize Group (Belgium) 72,602 Health Care Services (3.5%) UnitedHealth Group, Inc. 242,600 12,333,784 WellPoint, Inc. (NON) 672,000 52,550,400 Insurance (6.0%) Allianz SE (Germany) 213,302 38,437,739 Swiss Re (Switzerland) 580,459 43,445,009 Zurich Financial Services AG (Switzerland) 100,880 28,718,590 Investment Banking/Brokerage (3.0%) Credit Suisse Group (Switzerland) 560,311 31,725,624 Goldman Sachs Group, Inc. (The) 117,000 23,490,090 Manufacturing (1.1%) Hyundai Heavy Industries Co., Ltd. (South Korea) 11,830 4,019,947 Hyundai Mipo Dockyard (South Korea) 47,706 9,156,305 NSK, Ltd. (Japan) 843,000 7,344,849 Media (3.0%) Viacom, Inc. Class B (NON) 1,397,200 Metals (6.5%) Boliden AB (Sweden) 743,100 6,694,121 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 105,800 9,419,374 Minara Resources, Ltd. (Australia) 525,901 2,381,104 MMC Norilsk Nickel ADR (Russia) 75,450 18,425,344 Salzgitter AG (Germany) 231,612 36,540,269 Teck Cominco, Ltd. Class B (Canada) 582,100 19,009,004 voestalpine AG (Austria) 435,109 26,835,339 Natural Gas Utilities (0.8%) Energen Corp. 227,300 Office Equipment & Supplies (1.7%) Canon, Inc. (Japan) 708,100 Oil & Gas (9.9%) Addax Petroleum Corp. (Switzerland) 189,562 7,634,979 Exxon Mobil Corp. 546,756 47,239,718 Inpex Holdings, Inc. (Japan) 3,634 34,023,924 Marathon Oil Corp. 519,100 24,319,835 Royal Dutch Shell PLC Class A (Netherlands) 627,581 22,452,850 Suncor Energy, Inc. (Canada) 182,800 17,190,994 Valero Energy Corp. 492,460 29,148,707 Pharmaceuticals (9.1%) Eli Lilly Co. 338,300 17,429,216 Johnson & Johnson 1,119,300 70,806,918 Pfizer, Inc. 2,675,500 62,579,945 Roche Holding AG (Switzerland) 87,265 15,795,957 Power Producers (1.3%) Mirant Corp. (NON) (S) 634,200 Regional Bells (2.1%) Verizon Communications, Inc. 985,300 Retail (1.1%) Hennes & Mauritz AB Class B (Sweden) 379,900 Shipping (2.2%) Mitsui O.S.K. Lines, Ltd. (Japan) 2,812,000 34,277,803 Pacific Basin Shipping, Ltd. (Hong Kong) 4,451,000 6,300,244 Software (5.1%) Adobe Systems, Inc. (NON) 1,465,200 51,179,436 Oracle Corp. (NON) (S) 2,060,400 42,341,220 Telecommunications (1.7%) Embarq Corp. 578,195 26,192,234 Sprint Nextel Corp. 488,600 5,144,958 Tobacco (3.9%) Altria Group, Inc. 205,300 15,565,846 Loews Corp. - Carolina Group 684,200 56,193,346 Trucks & Parts (0.5%) Toyota Boshoku Corp. (Japan) 274,000 Total common stocks (cost $1,890,525,348) SHORT-TERM INVESTMENTS (5.0%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 24,234,852 $24,234,852 Short-term investments held as collateral for loaned securities with yields ranging from 2.60% to 5.25% and due dates ranging from February 1, 2008 to March 24, 2008 (d) $67,301,045 67,204,000 Total short-term investments (cost $91,438,852) TOTAL INVESTMENTS Total investments (cost $1,981,964,200) (b) FORWARD CURRENCY CONTRACTS TO BUY at 1/31/08 (aggregate face value $469,415,608) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $135,913,776 $134,002,997 4/16/08 $1,910,779 British Pound 118,965,761 118,801,590 3/19/08 164,171 Canadian Dollar 5,797,988 5,828,634 4/16/08 (30,646) Euro 101,019,261 99,957,497 3/19/08 1,061,764 Japanese Yen 64,043,093 63,168,513 2/20/08 874,580 Norwegian Krone 32,764,625 32,455,899 3/19/08 308,726 Swedish Krona 5,311,328 5,357,571 3/19/08 (46,243) Swiss Franc 10,061,450 9,842,907 3/19/08 218,543 Total FORWARD CURRENCY CONTRACTS TO SELL at 1/31/08 (aggregate face value $374,839,753) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $11,903,488 $11,648,389 4/16/08 $(255,099) British Pound 51,795 51,015 3/19/08 (780) Canadian Dollar 3,415,982 3,421,614 4/16/08 5,632 Danish Krone 32,838 32,325 3/19/08 (513) Euro 89,167,416 88,321,652 3/19/08 (845,764) Japanese Yen 178,802,668 169,733,934 2/20/08 (9,068,734) Norwegian Krone 6,966,629 6,995,909 3/19/08 29,280 Swedish Krona 21,659,208 21,489,839 3/19/08 (169,369) Swiss Franc 75,183,322 73,145,076 3/19/08 (2,038,246) Total FUTURES CONTRACTS OUTSTANDING at 1/31/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Dow Jones Euro Stoxx 50 Index (Long) 32 $1,818,442 Mar-08 $(250,989) New Financial Times Stock Exchange 100 Index (Long) 17 1,986,974 Mar-08 (150,156) S&P 500 Index (Long) 1 344,900 Mar-08 6,471 Tokyo Price Index (Long) 16 2,023,870 Mar-08 (324,413) Total NOTES (a) Percentages indicated are based on net assets of $1,831,327,205 . (b) The aggregate identified cost on a tax basis is $1,982,067,194, resulting in gross unrealized appreciation and depreciation of $114,706,076 and $176,620,271, respectively, or net unrealized depreciation of $61,914,195. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at January 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At January 31, 2008, the value of securities loaned amounted to $65,239,705. The fund received cash collateral of $67,204,000 which is pooled with collateral of other Putnam funds into 51 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $326,279 for the period ended January 31, 2008. During the period ended January 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $155,377,619 and $137,489,560, respectively. (S) Securities on loan, in part or in entirety, at January 31, 2008. At January 31, 2008, liquid assets totaling $7,881,229 have been designated as collateral for open forward contracts. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at January 31, 2008: (as a percentage of Portfolio Value) Austria 1.5% Belgium 1.5 Canada 2.0 Cayman Islands 2.0 Finland 3.1 France 1.7 Germany 4.0 Ireland 1.3 Japan 12.3 Netherlands 1.2 Norway 1.5 Russia 1.0 Singapore 2.7 South Korea 1.3 Sweden 1.5 Switzerland 6.9 United Kingdom 6.1 United States 48.0 Other 0.4 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At January 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: March 31, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2008
